Carlisle, J.
Upon the trial of one under an accusation charging him with the possession of non-tax-paid whisky, the burden is upon the State to establish that the whisky found in the possession of the defendant is not tax-paid (Ivey v. State, 84 Ga. App. 72 (3), 65 S. E. 2d 282); and where from the evidence adduced upon the trial it nowhere appears that the *44whisky was not tax-paid, a verdict finding the accused guilty of possessing non-tax-paid whisky is contrary to the law and the evidence and cannot be allowed to stand. The trial court consequently erred in denying the motion for a new trial, based on the general grounds. Since the case must be remanded for a new trial, the assignments of error contained in two special grounds of the motion are not here considered as they are such as not likely to recur on another trial.
Decided November 16, 1955.
Casey Thigyen, J. D. Godfrey, for plaintiff in error.
Jack B. Taylor, Solicitor, J. Benton Evans, contra.

Judgment reversed.


Gardner, P. J., and Townsend, J., concur.